[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The Court finds that genuine issues of material fact exist. There is no dispute that the establishment in question is a public place. Whether or not the portion of the premises where the accident occurred was open to the public; see State v. Boucher, 207 Conn. 612 (1988); so as to elevate the Plaintiff's status to that of an invitee, presents a question of fact which, while perhaps capable of resolution on proper affidavits, cannot be laid to rest upon council's assertion, contained in a memorandum of law, that a particular portion of a public establishment is not open to public use. Moreover, even if Plaintiff's status is that of a licensee, the question of Defendant's notice and knowledge of the defect in issue presents a question of fact which ordinarily is not susceptible to summary disposition. See Rosado v. Bridgeport Roman Catholic Diocesan Corp.,45 Conn. Sup. 397, 405 (1998) and cases cited therein. Accordingly, the motion is denied.
BY THE COURT
Elliot N. Solomon, J.